DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               KEVIN HAYMES,
                                 Appellant,

                                     v.

   DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
 Carrington Mortgage Loan Trust, Series 2005-NC-5 Asset-Backed Pass-
                        Through Certificates,
                              Appellee.

                               No. 4D19-1154

                           [February 5, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 502017CA008322.

  H. Dillon Graham, III, of Graham Legal, P.A., Coral Gables, for
appellant.

   Nick Geraci of Lender Legal Services, LLC, Orlando, for appellee.

PER CURIAM.

  Affirmed. See Ortiz v. PNC Bank, Nat’l Ass’n, 188 So. 3d 923 (Fla. 4th
DCA 2016).

WARNER, FORST, JJ., and WALSH, LISA S., Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.